COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              MAGGIE S. WELCH
                                                                                      MEMORANDUM OPINION *
              v.      Record No. 2076-12-3                                                PER CURIAM
                                                                                          MAY 21, 2013
              BRISTOL DEPARTMENT OF SOCIAL SERVICES


                                   FROM THE CIRCUIT COURT OF THE CITY OF BRISTOL
                                               Isaac St. C. Freeman, Judge

                                (Michael A. Bishop, on brief), for appellant. Appellant submitting
                                on brief.

                                (Edward G. Stout; Curcio Stout & Pomrenke, on brief), for appellee.
                                Appellee submitting on brief.

                                (Patricia E. Smith; Bradford & Smith, P.C., on brief), Guardian
                                ad litem for the minor children. Guardian ad litem submitting on
                                brief.


                      Maggie S. Welch (mother) appeals an order terminating her parental rights to B.N.G. and

              B.S.G.1 Mother argues that the trial court erred by finding that the evidence was sufficient to

              terminate her parental rights. Upon reviewing the record and briefs of the parties, we conclude that

              the trial court did not err. Accordingly, we affirm the decision of the trial court.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                      The trial court reserved its decision of the termination of mother’s parental rights to
              C.L.W., Jr. until a future date. C.L.W., Jr. is not subject to this appeal.
                                        BACKGROUND2

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

       In December 2010, mother and her husband, Channing Welch, lived together with five

children. 3 Three children, namely B.N.G., B.S.G., and C.L.W., Jr., were mother’s biological

children, and two children were her stepchildren.

       Bristol Department of Social Services (the Department) had been involved with mother

and B.N.G. since February 2009. The Department provided intensive home services, day

treatment services, and individual counseling for B.N.G.

       The Department was aware that there was a history of domestic violence between mother

and Mr. Welch and had recommended that mother seek counseling, which she refused to do.

Approximately one week prior to December 25, 2010, Mr. Welch left the home.

       On December 25, 2010, the Department received a child protective services referral

because mother’s three-year-old stepson was rushed to the hospital with suspicious injuries. The

stepson suffered severe head trauma and required immediate surgery.

       On December 26, 2010, the Department received another child protective services

referral. This referral concerned mother’s four-year-old stepdaughter, who had severe bruising


       2
          Mother did not timely file the transcript of the May 8, 2012 hearing. See Rule 5A:8.
After reviewing the record and opening brief, we conclude that a transcript or written statement
of facts is not indispensable to a determination of the issue on appeal because the trial court’s
letter opinion, the CASA reports, and the foster care plans are sufficient. See Anderson v.
Commonwealth, 13 Va. App. 506, 508-09, 413 S.E.2d 75, 76-77 (1992); Turner v.
Commonwealth, 2 Va. App. 96, 99-100, 341 S.E.2d 400, 402 (1986).
       3
         Channing Welch was the biological father to four out of five of the children. He is not
the biological father of mother’s oldest child, B.N.G. Mr. Welch’s parental rights were
terminated to B.S.G., and he did not appeal that decision. B.N.G.’s biological father signed an
entrustment agreement with the Department.
                                                 -2-
to both eyes and other parts of her body. Due to the children’s injuries and the questions

surrounding those injuries, the Department removed all five children from the home. 4

       Initially, the Department placed B.N.G. in a foster home with B.S.G. and his stepsister.

B.N.G. had violent outbursts and destroyed property. He tried to hurt B.S.G. The Department

removed B.N.G. and placed him in another foster home. B.N.G.’s violent behaviors continued

and escalated to the point that he ran into traffic without concern for his safety. The Department

moved B.N.G. to another foster home, and his behaviors continued. He was violent toward his

foster parents and threatened to kill their dog. B.N.G. was then hospitalized and transferred to a

residential facility for intensive treatment, where he received intensive therapy, supervision,

counseling, and educational support at the facility. He started to improve. Since B.N.G. was

improving, the Department attempted to place B.N.G. with a relative, but after one week in the

relative’s home, he went back to the residential facility because he again became violent.

       When B.S.G. entered foster care, she had unusual behaviors, including biting, hitting, and

scratching herself. She was violent toward the other children in the foster home. B.S.G.’s eating

habits also were of concern because she would horde food and would eat until she made herself

sick. She experienced anxiety and was referred for evaluation. She was diagnosed with

post-traumatic stress disorder, developmental coordination disorder, and anxiety. Since being in

foster care, B.S.G. developed a strong bond with her foster parents. The Department

investigated family friends as potential placements, but determined that they were not suitable. 5

       While the children were in foster care, mother engaged in illegal drug activity. She was

arrested for drug charges, perjury charges, and felony child abuse charges.

       4
         At the time of the removal, B.N.G. was seven years old and B.S.G. was almost two
years old.
       5
        One person lived out of state and did not comply with the interstate compact home
study. Another unrelated person filed for custody but was determined to not be an appropriate
placement.
                                              -3-
       The Bristol Juvenile and Domestic Relations District Court terminated mother’s parental

rights to B.N.G., B.S.G., and C.L.W., Jr. Mother appealed to the circuit court, which heard

evidence and argument on May 8, 2012. At the time of the trial, mother was convicted of federal

crimes and was incarcerated in federal prison, awaiting sentencing. 6 On August 17, 2012, the

trial court issued a letter opinion, and on October 19, 2012, it entered a final order terminating

mother’s parental rights to B.N.G. and B.S.G. 7 This appeal followed.

                                            ANALYSIS

       Mother argues that the evidence was insufficient to terminate her parental rights to

B.N.G. and B.S.G.

       “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986) (citations omitted).

       When considering termination of parental rights, “the paramount consideration of a trial

court is the child’s best interests.” Logan v. Fairfax Cnty. Dep’t of Human Dev., 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).




       6
       In its letter opinion, the trial court stated that mother faced a possible mandatory
minimum sentence of fifteen years.
       7
         In its order, the trial court reserved its decision regarding the termination of mother’s
parental rights to C.L.W., Jr.

                                                -4-
       The trial court terminated mother’s parental rights pursuant to Code § 16.1-283(C)(1) 8

and (C)(2). 9 The trial court focused on each child and his/her needs. The trial court found that

B.N.G. was “a special needs child” and was “receiving care which seems appropriate and which

is maximizing his abilities.” The trial court found that B.S.G. had “been diagnosed with Post

Traumatic Stress Disorder, Developmental Coordination Disorder, anxious moods and is

asthmatic” and would possibly need “trauma-based therapy, occupational therapy and physical

therapy.” The trial court held that B.S.G. needed “a stable environment with constant and loving

care.” The trial court then examined mother and her inability to care for the children. It noted

“the general lack of concern by the mother during a time of constant crisis within the family

unit.” Furthermore, the trial court was concerned with mother’s criminal activity and pending


       8
           A parent’s parental rights may be terminated if:

                 [t]he parent or parents have, without good cause, failed to maintain
                 continuing contact with and to provide or substantially plan for the
                 future of the child for a period of six months after the child’s
                 placement in foster care notwithstanding the reasonable and
                 appropriate efforts of social, medical, mental health or other
                 rehabilitative agencies to communicate with the parent or parents
                 and to strengthen the parent-child relationship. Proof that the
                 parent or parents have failed without good cause to communicate
                 on a continuing and planned basis with the child for a period of six
                 months shall constitute prima facie evidence of this condition.

Code § 16.1-283(C)(1).
       9
           A court may terminate parental rights if:

                 The parent or parents, without good cause, have been unwilling or
                 unable within a reasonable period of time not to exceed twelve
                 months from the date the child was placed in foster care to remedy
                 substantially the conditions which led to or required continuation
                 of the child’s foster care placement, notwithstanding the
                 reasonable and appropriate efforts of social, medical, mental health
                 or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2).

                                                  -5-
sentencing in the federal system. The trial court cited Code § 16.1-283(C)(1) and (C)(2) and

concluded, “Regardless of Maggie Welch’s present situation with federal authorities, it is the

Court’s firm opinion that the best interest of the two older children is the termination of residual

maternal parental interest.”

               [S]ubsection C termination decisions hinge not so much on the
               magnitude of the problem that created the original danger to the
               child, but on the demonstrated failure of the parent to make
               reasonable changes. Considerably more “retrospective in nature,”
               subsection C requires the court to determine whether the parent has
               been unwilling or unable to remedy the problems during the period
               in which he has been offered rehabilitation services.

Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 271, 616 S.E.2d 765, 772 (2005)

(quoting City of Newport News Dep’t of Soc. Servs. v. Winslow, 40 Va. App. 556, 562-63, 580

S.E.2d 463, 466 (2003)).

       The Department removed the children because of the severity of the injuries to mother’s

stepchildren and questions surrounding those injuries. There was evidence that mother exposed

B.N.G. and B.S.G. to domestic violence in the home. Both children had severe behavioral issues

when they entered foster care. While the children were in foster care, the Department provided

services to mother in order to help her reach the goal of returning the children home. The

Department identified numerous goals for reunification, including maintaining appropriate

housing, attending parenting classes, participating in individual counseling, attending anger

management classes, obtaining and maintaining a job, visiting with her children, and cooperating

with the Department. Mother achieved some of the goals, such as completing a parenting

assessment and a psychological assessment. She also visited her children until her criminal

charges prevented her from doing so. 10


       10
         According to mother’s opening brief, a condition of her bond was that she had no
contact with her children.

                                                -6-
          However, while the children were in foster care, mother “continued her lifestyle of drugs,

dealing drugs, and remaining involved with convicted felons.” As of July 31, 2011, mother was

incarcerated in a federal facility for perjury charges. 11 She also faced child abuse charges in

Bristol and drug charges in Tennessee. The Department stated that it was “highly concerned that

Mrs. Welch showed a wanton disregard for the well being of her children by engaging in illegal

activity which has ultimately lead [sic] to her incurring more charges.” As a result of her

criminal activity, mother had no contact with her children. Mother’s actions showed that she

was unable to remedy the situation that led to the children being placed in foster care. In fact,

her situation became worse.

                 While long-term incarceration does not, per se, authorize
                 termination of parental rights . . . it is a valid and proper
                 circumstance which, when combined with other evidence
                 concerning the parent/child relationship, can support a court’s
                 finding by clear and convincing evidence that the best interests of
                 the children will be served by termination.

Ferguson v. Stafford Cnty. Dep’t of Soc. Servs., 14 Va. App. 333, 340, 417 S.E.2d 1, 5 (1992).

          Mother is unable to resume her parenting duties. B.N.G. and B.S.G. have special needs,

which require stability, consistency, love, and supervision. The children have been in foster care

since December 26, 2010.

          “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).




          11
          In her opening brief, mother states that she was held without bail on federal charges as
of June 7, 2011. The foster care plan reports that she was incarcerated in a federal facility as of
July 31, 2011.
                                                -7-
       B.N.G. and B.S.G. had significant problems prior to entering foster care. Now, they are

doing better and receiving the care that they need. The trial court did not err in concluding that

termination of mother’s parental rights was in the best interests of B.N.G. and B.S.G.

       Based on the record, the trial court did not err in terminating mother’s parental rights to

B.N.G. and B.S.G.

                                          CONCLUSION

       For the foregoing reasons, the trial court’s ruling is affirmed.

                                                                                          Affirmed.




                                                -8-